DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/3/20, 5/21/21, 7/12/21 was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.
Drawings
The drawings were received on 11/3/20	.  These drawings are objected to.
The drawings are objected to because Figures 1-55 are titled improperly because the titles of each figure should be clear and concise and read "Fig 1A" or "Figure 1A" without brackets or additional subtitles. Each view requires a clear figure title and the view numbers must be larger than the numbers used for reference characters (see 37 CFR 1.84(u)).  
Figures 5-9, 12-24, 26-27, 29-30, 32-33, 35, 40, 43-46, 48, and 50-53 are objected to under 37 CFR 1.84 (m) because the figures contain shading, which fails to aid in understanding the invention and/or reduces legibility. Shading may be used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object; flat parts may also be lightly shaded, but such shading is preferred in the case of parts 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second through hole large enough to allow the head of the wearer to tautly pass” of claim 22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 8 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 7. Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Objections
Claim 17 is/are objected to because of the following informalities:  
Claim 17: line 2, replace “centra1” with ---central---. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 13-20 and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-11, 13-20 and 22 is/are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Claims 1-11, 13-20, and 22 are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited. The claims in the instant case are drawn to a device; however, the claims all set forth a series of method steps which 
Claims 2-3 and 6-8: each of these claims repeats the last lines of claim 1, which is improper and confusing. 
Claims 14-16: each of these claims repeats the limitations in the last lines of claim 9, which is improper and confusing. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2: this claim does not set forth any additional structural limitations and instead repeats language already set forth in claim 1, which is improper; making the claim of improper dependent form. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11, 13-20, and 22, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parco (US 2984840). 
Claim 1: Parco discloses a nylon fabric cover (10; Col 4, 35-45) and nylon is a synthetic resin that can be stretched by hand; a through hole (11) sized to fit the neck/head of a wearer tautly since it is adjustable for this exact purpose (see Figs 1-4). The hole is formed on a center line along the longitudinal direction of the cover (see Fig 4) and if a user stretches the material over their head, the nylon would stretch and become thin at the through-hole because this is what flexible materials like nylon do 
Claim 2: the cover drapes over the shoulders, back and abdomen of the wearer (see Figs 1-2) and if desired the device could be pulled up to enwrap a wearer’s hair because it is large enough to do so and it is stretchable, which as best understood is what lines 3-11 of the claim are reciting. 
Claim 3: a bag portion can be formed on the front and back of the cover (see Figs 1-2), which as best understood is what claim 3 is attempting to recite. 
Claim 4: the cover includes a slot (12, Fig 4) on a side of the cover extending to the through-hole, which as best understood is what claim 4 is attempting to claim. 
Claim 5: the bag portions (pockets in Figs 1 & 2) each have an open top, or open upper section facing upward and the bags drape over the abdomen and the back of the wearer (see Figs 1-2) thereby covering the upper half of the body of the wearer (see Figs 1-2). 
Claims 6 and 8: the bag portions are capable of being wrapped around a person’s hair if so desired and holding air and the hair in the bag portions because they are illustrated larger than the hair (see Figs 1-2). 
Claim 7: a person can lift either bag portion and drape it over their hair if so desired and since the entire cover is stretchable nylon, it is capable of being used to 
Claims 9, 14, and 17: Parco discloses a nylon fabric cover (10; Col 4, 35-45) and nylon is a synthetic resin that can be stretched by hand; a through hole (11) sized to fit the neck/head of a wearer tautly since it is adjustable for this exact purpose (see Figs 1-4). The hole is formed on a center line along the longitudinal direction of the cover (see Fig 4) and if a user stretches the material over their head, the nylon would stretch and become thin at the through-hole because this is what flexible materials like nylon do when stretched. The cover is large enough to cover the shoulders and abdomen of the wearer and a back of a wearer (see Figs 1-2). A user could choose the pull the device over their head if they wished to use it that way, which as best understood is what lines 6-12 of the claim are reciting. The cover drapes over the shoulders, back and abdomen of the wearer (see Figs 1-2) and if desired the device could be pulled up to enwrap a wearer’s hair because it is large enough to do so and it is stretchable, which as best understood is what lines 3-11 of the claim are reciting. 
Claim 10: an inverted conical bag portion can be formed on the front and back of the cover (see Figs 1-2).
Claim 11: the bag portion is illustrated with a reinforced upper portion (29) that is thicker than a peripheral edge of the through-hole (see Fig 3). 
Claims 13 and 15-16: the bag portions (pockets in Figs 1 & 2) drape over the back of the wearer and over the abdomen of the wearer (see Figs 1-2) and are capable of holding the hair and air inside if a user desired to use the device that way. 
Claim 18: the bag portions (pockets in Figs 1 & 2) drape over the back of the wearer and over the abdomen of the wearer (see Figs 1-2) and are capable of holding the hair and air inside if a user desired to use the device that way. A slot (12) is cut from an edge of the cover toward an interior of the cover (see Fig 4). 
Claim 19: separable ties are created with the presence of a slot (12) and are separately joinable with the fastener (13, see Figs 1-4). 
Claim 20: the cover is formed of a substantially quadrangular sheet (see Fig 4) with the hole in a center of the sheet and the front half and back half sides are folded and joined to create the bags at the front and back of the cover (see Figs 1-2) and these bags are formed by joined mating surfaces in the form of snaps (24 & 26) on matching surfaces that can be freely attached and removed with these snap connecting fasteners (see Figs 1-4). 
Claim 22: when the bags are formed using the fasteners, the open top (gap between 28 & 29, Fig 3) forms a second through hole large enough to accommodate a head of the wearer (see Figs 1-2) and a bonding material in the form of a hem (21) is provided on the outer periphery of the second through hole (see Figs 1-4). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
 Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772